955 So.2d 675 (2007)
CITY OF LAFAYETTE
v.
Darrell DESORMEAUX
City of Lafayette
v.
Michelle Marie Desormeaux.
No. 2006-KP-1710.
Supreme Court of Louisiana.
April 27, 2007.
In re Desormeaux, Darrell; Desormeaux, Michelle Marie;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Lafayette, Lafayette City Court, Nos. CT2004-17303, CT2004-17304, CC2004-4084, CC-2004-4083, CC2004-4085,; 15th Judicial District Court Div. L, No. 108132; to the Court of Appeal, Third Circuit, No. KW 06-00460.
Denied.